DETAILED ACTION
This is a Non-Final Office action in response to communications received on 11/22/2021.  Claims 1-4, 7, 9-13, 16 and 18 were amended.  Claims 19-23 were cancelled.  Claims 5-6 and 14-15 were previously cancelled.  New claims 24-29 were added.  Claims 1-4, 7-13, 16-18 and 24-29 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Response to Arguments
Applicant’s Remarks, filed 11/22/2021, regarding 103 have been considered, but have not been found persuasive.
Applicant argues at page 9 of the Remarks that Elbaz does not teach the claim limitation of “establishing a plurality of session keys to encrypt or decrypt data . . . and establishing unlock operations for the respective removable device using the session key to unlock the respective removable device”, because “Elbaz disclose[s] burnt-in 
Applicant’s remaining arguments filed 11/22/2021, with respect to the rejection of claims 1-4, 7-13, 16-18 and 24-29 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “wherein the session key is shared between the first removable device and a second removable device of the plurality of removable devices" and “wherein each removable device of the plurality of removable devices directly negotiates a session key of the plurality of session keys with at least one processor of the computer device” require new grounds of rejection necessitated by amendments.
Any additional remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1, 3-4, 7-10, 12-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz (US 2018/0183581) in view of Lazaridis (US 2006/0236117).
Regarding claim 1, Elbaz discloses the limitations substantially as follows:
A computer device, comprising: 
at least one memory to store data and instructions; 
at least one removable device that stores data and instructions (paras. [0011], [0017], [0047]: encrypted storage SSD device for storing data); and 
at least one processor in communication with the at least one memory and a first removable device of a plurality of removable devices that each store data and instructions (paras. [0013]: encrypted storage devices (i.e. plurality of removable devices), wherein the at least one processor is operable to: 
establish an encryption protocol to encrypt data transmitted over a bus to the  removable first device by communications between the at least one processor and the  first device (paras. [0013], [0016]-[0017], [0027], [0030], [0045]-[0048], [0050]-[0051], Fig. 2: establishing a protocol to encrypt, using a session key, data that is transmitted over a bus to a second hardware device/encrypted storage device comprising a solid-state drive (SSD) (i.e. one removable device) by communications with a first hardware device/System on a Chip (SoC) (i.e. at least one processor) and the SSD device), wherein the encryption protocol includes establishing a session key between the at least one processor and the at least one removable device (paras. [0051], [0066]-[0068], [0113]: wherein the encryption includes establishing a secret session key between the System on a Chip(SoC)/computer and the encrypted storage device/SSD (i.e. at least one device));
transmit encrypted data over the bus to the first device using the encryption protocol (paras. [0012], [0046], [0050]-[0051], [0056]-[0057], [0059], [0087], [0096], Fig. 8: transmitting encrypted data over a datalink of a PCI bus to the encrypted storage device/SSD using double-authentication and encryption protocols (i.e. encryption protocols));
establish unlock operations for the first device using the encryption protocol (paras. [0102]-[0113], Fig. 9: permitting/establishing a link encrypted session (i.e. unlocking the session operation) for the encrypted storage device/SSD using the key exchange and encryption protocol), wherein the session key is stored on the first device in a that is separate from a memory that stores the encrypted data (paras. [0036], [0052], [0060], [0071]-[0072], [0103]: session key is burned using electronic burnable fuses into memory (i.e. storing in a silicone die or other secure memory) of second hardware device/encrypted storage device, which is separate from DRAM memory of the SoC/first hardware device (i.e. a memory that is separate from the memory of the second hardware device) onto which encrypted data is stored), and the unlock operations use the session key to unlock the first removable device to read the encrypted data (paras. [0063]-[0064]: session key is used to open secure session between the SoC and SSD device in order to read and play (i.e. unlock) stored data from the SSD device such as a commercial movie); and 
perform storage requests at the first device for the encrypted data (paras. [0120], [0123]-[0124]: performing storing on the encrypted storage SSD device for encrypted data received from the SoC/first hardware device).
Elbaz does not explicitly disclose the remaining limitations of claim 1 as follows:
		wherein the session key is shared between the first removable device and a second removable device of the plurality of removable devices;
However, in the same field of endeavor, Lazaridis discloses the remaining limitations of claim 1 as follows:
 first removable device (paras. [0032]-[0034]: smart card device)
		wherein the session key is shared between the first removable device and a second removable device of the plurality of removable devices (paras. [0032]-[0034]: smart card device and a smart card reader device (i.e. second removable device) both use a session key (i.e. shared session key) for secure communication with the computing device);
establish unlock operations for the  first removable device using the encryption protocol (paras. [0005]-[0006], [0032]-[0034]: unlocking/decrypting data stored on the smart card device removable drive using encryption and decryption) 
Lazaridis is combinable with Elbaz because both are from the same field of endeavor of encrypting data on storage devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Lazaridis’ decoupled devices and method of transmitting a session key to a first and second removable device with the system of Elbaz in order to increase the flexibility of the system by enabling the first and second devices to be removed from the computer device and in order to increase the security of the system by ensuring that communications transmitted between the computer device and removable devices in communication with the computer device are protected through encryption with the session key.

Regarding claims 3 and 12, Elbaz and Lazaridis disclose the limitations of the computer device of claim 1 and the method of claim 10.
Elbaz discloses the limitations of claims 3 and 12 as follows:
	wherein the at least one processor is further operable to: use a disk at rest key stored on the  first removable device to perform another level of encryption on stored encrypted data on the  first removable device (Elbaz, paras. [0077], [0079], [0086], [0103]: a symmetric pairing key is stored/burned using burnable fuses into the second hardware device/encrypted SSD storage device to perform another level of encryption in addition to encryption by the session keys on received encrypted data).

Regarding claims 4 and 13, Elbaz and Lazaridis disclose the limitations of the computer device of claim 1 and the method of claim 10.
Elbaz discloses disclose the limitations of claims 4 and 13 as follows:
	wherein the disk at rest key is stored in the secure memory on the  first removable device (Elbaz, paras. [0052], [0077], [0079]-[0080]: a symmetric pairing key is burned using burnable fuses into the memory (i.e. secure memory) of the second hardware device/encrypted SSD or stored locally on non-volatile memory of the SSD).
Although Elbaz does not explicitly disclose the keys are stored in silicon, it would have been obvious to one of ordinary skill in the art at the time of the invention that that keys generated using the electronic fuses of the device would be stored in silicon because electronic fuses are microscopic fuses placed into a computer chip that can be made of silicon or metal traces.  

Regarding claims 7 and 16, Elbaz and Lazaridis disclose the limitations of the computer device of claim 1 and the method of claim 10.
Elbaz discloses the limitations of claims 7 and 16 as follows:
	wherein the  first removable device includes one or more of a flash memory, a flash disk, a hard disk drive, a solid state drive, a non-volatile memory, or a card (paras. [0047], [0124]: encrypted storage device/second hardware device may be a solid-state drive memory unit or flash memory or card).

Regarding claims 8 and 17, Elbaz and Lazaridis disclose the limitations of the computer device of claim 1 and the method of claim 10.
Elbaz discloses the limitations of claims 8 and 17 as follows:
	wherein the bus is a Peripheral Component Interconnect (PCI) bus (paras. [0045]-[0046], [0048]: the bus may be a Peripheral Component Interconnect (PCI) bus).

Regarding claims 9 and 18, Elbaz and Lazaridis disclose the limitations of the computer device of claim 1 and the method of claim 10.
Elbaz discloses the limitations of claims 9 and 18 as follows:
	wherein the encryption protocol includes using one or more one or more of a client authentication, a device authentication, or a mutual authentication between the at least one processor and the  first removable device (Elbaz, paras. [0086]-[0087]: encrypting and key exchanges includes mutual authentication of the first hardware device/SoC and the second hardware device/encrypted storage device using double authentication that is bi-directional).

	Regarding claim 10, Elbaz discloses the limitations substantially as follows:
A method, comprising: 
	establishing, via at least one processor on a computer device, an encryption protocol to encrypt data transmitted over a bus to  first device of a plurality of removable devices in communication with the computer device by communications between the at least one processor and the  first device (paras. [0013], [0016]-[0017], [0027], [0030], [0045]-[0048], [0050]-[0051], Fig. 2: establishing a protocol to encrypt, using a session key, data that is transmitted over a bus to a second hardware device/encrypted storage device comprising a solid-state drive (SSD) (i.e. one removable device) of encrypted storage devices (i.e. removable devices) in communication with a first hardware device/System on a Chip (SoC) (i.e. at least one processor) of a host computing device)), wherein the encryption protocol includes establishing a session key between the at least one processor and the  first device (paras. [0051], [0066]-[0068], [0113]: wherein the encryption includes establishing a secret session key between the System on a Chip(SoC)/computer and the encrypted storage device/SSD (i.e. at least one device)); 
	transmitting encrypted data over the bus to the  first device using the encryption protocol(paras. [0012], [0046], [0050]-[0051], [0056]-[0057], [0059], [0087], [0096], Fig. 8: transmitting encrypted data over a datalink of a PCI bus to the encrypted storage device/SSD using double-authentication and encryption key exchange protocols (i.e. encryption protocols)); 
	establishing unlock operations for the  first device using the encryption protocol(paras. [0102]-[0113], Fig. 9: permitting/establishing a link encrypted session (i.e. unlocking the session operation) for the encrypted storage device/SSD using the key exchange and encryption protocol), wherein the session key is stored on the  first device in a that is separate from a memory that stores the encrypted data (paras. [0036], [0039], [0052], [0060], [0071]-[0072], [0103]: session key is burned using electronic burnable fuses into memory (i.e. storing in a silicone die or other secure memory) of second hardware device/encrypted storage device, which is separate from DRAM memory of the first hardware device (i.e. a memory that is separate from the memory of the second hardware device) onto which the encrypted data is stored) and the unlock operations use the session key to unlock the first removable device to read the encrypted data (paras. [0063]-[0064]: session key is used to open secure session between the SoC and SSD device in order to read and play (i.e. unlock) stored data from the SSD device such as a commercial movie); and 
	performing storage requests at the  first device for the encrypted data (paras. [0120], [0123]-[0124]: performing storing on the encrypted storage SSD device for encrypted data received from the SoC/first hardware device).
Elbaz does not explicitly disclose the remaining limitations of claim 10 as follows:
		wherein the session key is shared between the first removable device and a second removable device of the plurality of removable devices;
However, in the same field of endeavor, Lazaridis discloses the remaining limitations of claim 10 as follows:
 first removable device (paras. [0032]-[0034]: smart card device)
		wherein the session key is shared between the first removable device and a second removable device of the plurality of removable devices (paras. [0032]-[0034]: smart card device and a smart card reader device (i.e. second removable device) both use a session key (i.e. shared session key) for secure communication with the computing device);
establish unlock operations for the  first removable device using the encryption protocol (paras. [0005]-[0006], [0032]-[0034]: unlocking/decrypting data stored on the smart card device removable drive using encryption and decryption) 
Roberts is combinable with Elbaz because both are from the same field of endeavor of encrypting data on storage devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Roberts’ removable storage drive with the system of Elbaz in order to provide greater flexibility to the system by enabling a user of the storage device to physically carry the storage device with them to different locations rather than limiting the user to a fixed location of a non-removable device.

	Regarding claim 24, Elbaz discloses the limitations substantially as follows:
A method, comprising:
	establishing a plurality of session keys to encrypt or decrypt data transmitted over a bus from a computer to a plurality of removable devices in communication with the computer device (paras. [0013], [0017], [0030], [0045]-[0048], [0060], [0066], Fig. 2: establishing session keys for encrypting and decrypting data transmitted over a bus from a first hardware device/System on a Chip (SoC) of a host computer to encrypted storage devices (i.e. removable devices) such as a second, third or fourth hardware device/encrypted storage device comprising a solid-state drive (SSD) (i.e. removable device) in communication with the host device and the first hardware device/System on a Chip (SoC)), wherein each removable device of the plurality of removable devices negotiates a session key of the plurality of session keys with at least one processor of the computer device (paras. [0051], [0066]-[0068], [0078], [0084], [0091]-[0092]: wherein the second storage SSD device (i.e. at least one removable device) conducts an initial pairing key cryptographic communication with the first SOC device of the host computer in order to secretly agree upon (i.e. directly negotiate) a session key between the first SOC of the host computer (i.e. processor of the computer device) and the second storage SSD);
	transmitting encrypted data over the bus to a respective removable device using the session key negotiated for the respective removable device (paras. [0013], [0046], [0050]-[0051], [0056]-[0057], [0059], [0087], [0096], Fig. 8: transmitting encrypted data over a datalink of a PCI bus to the encrypted storage device/SSD using the session keys for the SSD device); 
	establishing unlock operations for the respective removable device using the session key to unlock the respective removable device to read the encrypted data (paras. [0102]-[0113], Fig. 9: permitting/establishing a link encrypted session (i.e. unlocking the session operation) for the encrypted storage device/SSD using the session key to enable the encrypted storage device/SSD to read the encrypted data), wherein the session key is stored on the respective removable device in a secure memory separate from a memory that stores the encrypted data (paras. [0036], [0039], [0052], [0060], [0071]-[0072], [0103]: session key is burned using electronic burnable fuses into memory (i.e. storing in a silicone die or other secure memory) of second hardware device/encrypted storage device, which is separate from DRAM memory of the first hardware device (i.e. a memory that is separate from the memory of the second hardware device) onto which the encrypted data is stored); and 
	performing storage requests at the respective removable device for the encrypted data (paras. [0120], [0123]-[0124]: performing storing on the encrypted storage SSD device for encrypted data received from the SoC/first hardware device).
Elbaz does not explicitly disclose the remaining limitations of claim 24 as follows:
	wherein each removable device of the plurality of removable devices directly negotiates a session key of the plurality of session keys with at least one processor of the computer device
However, in the same field of endeavor, Lazaridis discloses the remaining limitations of claim 24 as follows:
	establishing a plurality of session keys to encrypt or decrypt data from a computer to a plurality of removable devices in communication with the computer device (paras. [0032]-[0034]: establishing session keys for encrypting and decrypting data sent from a computing device to portable smart card reader devices and smart card devices (i.e. plurality of removable devices) in communication with the computing device), 
	wherein each removable device of the plurality of removable devices directly negotiates a session key of the plurality of session keys with at least one processor of the computer device (paras. [0032]-[0034]: wherein each portable smart carder directly negotiates a session key for secure communication with the computing device). 
Roberts is combinable with Elbaz because both are from the same field of endeavor of encrypting data on storage devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Roberts’ removable storage drive with the system of Elbaz in order to provide greater flexibility to the system by enabling a user of the storage device to physically carry the storage device with them to different locations rather than limiting the user to a fixed location of a non-removable device.

	Regarding claim 25, Elbaz and Lazaridis disclose the limitations of claim 24.
Elbaz and Roberts disclose the limitations of claim 25 as follows:
	The method of claim 24, wherein the unlock operations instruct the respective removable device to access the encrypted data on the respective removable device (Elbaz, paras. [0063]-[0064]: session key is used to open secure session between the SoC and SSD device in order to read and play (i.e. unlock) stored data from the SSD device such as a commercial movie).

Regarding claim 26, Elbaz and Lazaridis disclose the limitations of claim 24.
Elbaz discloses the limitations of claim 26 as follows:
	The method of claim 24: 
	wherein one session key exchange occurs for each removable device of the plurality of removable devices (Elbaz, paras. [0059], [0062], [0066], [0071]-[0072]: wherein each second, third and fourth hardware device generates a session key for a session and receives a session and may receive a common security key generated during a new session (i.e. common session key)).

	Regarding claim 27, Elbaz and Lazaridis disclose the limitations of claim 24.
Elbaz discloses the limitations of claim 27 as follows:
	The method of claim 24, further comprising: 
	using a disk at rest key stored on the respective removable device, wherein the disk at rest key is stored in the secure memory on the respective removable device to perform another level of encryption on the encrypted data on the respective removable device (Elbaz, paras. [0077], [0079], [0086], [0103]: a symmetric pairing key is stored/burned (i.e. disk at risk key) using burnable fuses into the second hardware device/encrypted SSD storage device to perform another level of encryption in addition to encryption by the session keys on received encrypted data).

	Regarding claim 28, Elbaz and Lazaridis disclose the limitations of claim 24.
Elbaz discloses the limitations of claim 28 as follows:
	The method of claim 24, 
	wherein the plurality of removable devices includes one or more of a flash memory, a flash disk, a hard disk drive, a solid state drive, a non-volatile memory, or a card,, wherein each removable device of the plurality of removable devices has a different session key (Elbaz, paras. [0017], [0047], [0052], [0059]-[0060], [0066], [0083]-[0084]: wherein each of the second, third and fourth hardware devices (i.e. plurality of removable devices) may include a SSD device and Non-volatile memory, where each of the plurality additional hardware devices separate from the first hardware device (i.e. plurality of device) receives a differing security key generated during a new session (i.e. different session key) wherein each session key may be derived from device-specific set of public/private keys leading to device-specific/different session keys for each device) 
	and wherein the bus is a Peripheral Component Interconnect (PCI) bus (Elbaz, paras. [0045]-[0046], [0048]: the bus may be a Peripheral Component Interconnect (PCI) bus).

	Regarding claim 29, Elbaz and Lazaridis disclose the limitations of claim 1.
Elbaz discloses the limitations of claim 29 as follows:
	The computer device of claim 1, wherein the secure memory is a silicon die (Elbaz, paras. [0052], [0077], [0079]-[0080]: a symmetric pairing key is burned using burnable fuses into the memory (i.e. secure memory) of the second hardware device/encrypted SSD or stored locally on non-volatile memory of the SSD).
.  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz (US 2018/0183581) in view of Lazaridis (US 2006/0236117), as applied to claims 1 and 10, further in view of Roberts (US 2007/0214369).
Regarding claims 2 and 11, Elbaz and Lazaridis disclose the limitations of the computer device of claim 1 and the method of claim 10.
Neither Elbaz or Lazaridis disclose the limitations of claims 2 and 11 as follows:
wherein after the  first removable device is detached from the computer device, stored encrypted data on the  first removable device is read using the encryption protocol.
However, in the same field of endeavor, Roberts discloses the limitations of claims 2 and 11 as follows:
wherein after the  first removable device is detached from the computer device, stored encrypted data on the  first removable device is read using the encryption protocol (paras. [0025]: after a removable drive is removed from a computer, stored previously encrypted files may be read from the removable drive using decryption key when the removable drive is inserted into another computer).


Conclusion
For the above-stated reasons, claims 1-4, 7-13, 16-18 and 24-29 are rejected.
Prior art considered but not relied upon includes:
1) Adam (US 2014/0344571) discloses a data store includes removable storage device on which encrypted organization data is stored (paras. [0025]-[0026]); and 
2) Fahrny (US 2012/0084806) discloses a platform processor from device 108 establishes a secure session with an external security device inserted into it using a derived key via a secure session (i.e. a session key), where the derived key is distributed from a service provider and can be stored between multiple devices owned by a user or part of a user account as global derived keys and are stored in OTP memory which can only be written once and is of the fuse-burning type (see paras. [0007], [0027], [0036], [0039).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
.